NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ANTHONY P. JOHN, DOC #R31835,    )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D18-3140
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed February 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Dee Anna Farnell,
Judge.

Anthony P. John, pro se.


PER CURIAM.


             Affirmed.



BLACK, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.